              Case 19-19719-PGH       Doc 51     Filed 01/30/20   Page 1 of 4




                        UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             FT. LAUDERDALE DIVISION
                                 www.flsb.uscourts.gov

In re:                                    Case No.: 19-19719-JKO

  NEW VENTURE 777 LLC,                    Chapter 11

         Debtor
_________________________/

                        MOTION TO DISMISS OR CONVERT CASE

         Nancy J. Gargula, United States Trustee for Region 21 (the “United States

Trustee”), pursuant to 11 U.S.C. § 1112, respectfully moves this Court to enter an order

dismissing this case or converting this case to chapter 7, and in support thereof states as

follows:

                                     BACKGROUND

         1.    On July 22, 2019, New Venture 777 LLC (the “Debtor”) filed a joint voluntary

petition for relief under Chapter 11 of the Bankruptcy Code.

         2.    The United States Trustee has not appointed a committee of unsecured

creditors.

         3.    As of the date of filing hereof, the Debtor has failed to file the monthly

operating reports (the “MORs”) for October, November and December 2019.

         4.    Additionally, the Debtor owes United States Trustee fees which are now

past due.

         5.    Moreover, based on review of the docket, it appears that in the more than

six (6) months that this case has been pending in chapter 11, the Debtor has not made

any significant progress towards reorganization.


                                             1
              Case 19-19719-PGH         Doc 51     Filed 01/30/20     Page 2 of 4




                                   RELIEF REQUESTED

       6.     Dismissal and conversion of Chapter 11 cases is governed by Section

1112(b), which provides that a bankruptcy court shall convert or dismiss a case, whichever

is in the best interests of creditors and the estate, if the movant establishes cause.

       7.     The term "cause" is not defined by the Bankruptcy Code, but Section

1112(b)(4) lists sixteen (16) examples of cause which justify dismissal or conversion:

              A) substantial or continuing loss to or diminution of the estate
              and the absence of a reasonable likelihood of rehabilitation;
              (B) gross mismanagement of the estate;
              (C) failure to maintain appropriate insurance that poses a risk
              to the estate or to the public;
              (D) unauthorized use of cash collateral substantially harmful
              to 1 or more creditors;
              (E) failure to comply with an order of the court;
              (F) unexcused failure to satisfy timely any filing or reporting
              requirement established by this title or by any rule applicable
              to a case under this chapter;
              (G) failure to attend the meeting of creditors convened under
              section 341(a) or an examination ordered under rule 2004 of
              the Federal Rules of Bankruptcy Procedure without good
              cause shown by the debtor;
              (H) failure timely to provide information or attend meetings
              reasonably requested by the United States trustee (or the
              bankruptcy administrator, if any);
              (I) failure timely to pay taxes owed after the date of the order
              for relief or to file tax returns due after the date of the order for
              relief;
              (J) failure to file a disclosure statement, or to file or confirm a
              plan, within the time fixed by this title or by order of the court;
              (K) failure to pay any fees or charges required under chapter
              123 of title 28;
              (L) revocation of an order of confirmation under section 1144;
              (M) inability to effectuate substantial consummation of a
              confirmed plan;
              (N) material default by the debtor with respect to a confirmed
              plan;
              (O) termination of a confirmed plan by reason of the
              occurrence of a condition specified in the plan; and



                                               2
                   Case 19-19719-PGH       Doc 51     Filed 01/30/20   Page 3 of 4




                   (P) failure of the debtor to pay any domestic support obligation
                   that first becomes payable after the date of the filing of the
                   petition.

See 11 U.S.C. § 1112(b)(4).

        8.         In this case, the record supports a finding of cause, at a minimum, under

              a. §1112(b)(4)(A) where the Debtor is continuing to incur the administrative

expenses in this chapter 11 case, when there appears to be no likelihood of rehabilitation

as evinced by (i) the Debtor’s failure to make any significant progress towards

reorganization in over six (6) months; and (ii) the failure to file MORs for the last three (3)

months;

              b.    §1112(b)(4)(B) where the Debtor is exhibiting, at a minimum, gross

mismanagement as evinced by the Debtor’s (i) failure to file MORs for three (3) months;

(ii) failure to pay United States Trustee fees; and (iii) failure to make any significant

progress towards reorganization in over six (6) months;

              c. §1112(b)(4)(F) where the Debtor has failed to file MORs for three (3)

months; and

              d. §1112(b)(4)(K) where the Debtor owes United States Trustee fees that are

past due.

        9.         Moreover, because no MORs have been filed for three (3) months, the

United States Trustee is unable to tell whether there are other grounds for dismissal or

conversion of this case.

        10.        Accordingly, there is cause sufficient for the Court to dismiss or convert this

case.




                                                  3
              Case 19-19719-PGH      Doc 51     Filed 01/30/20   Page 4 of 4




      WHEREFORE, the United States Trustee respectfully requests the entry of an

order dismissing the above-captioned chapter 11 case, or converting this case to a case

under chapter 7; and granting such other and further relief as this Court may deem just

and proper.

DATED:    January 30, 2020.

                                                Nancy J. Gargula
                                                United States Trustee
                                                Region 21

                                                /s/ Zana M. Scarlett
                                                Zana M. Scarlett, Trial Attorney
                                                Florida Bar No.: 626031
                                                U.S. Trustee’s Office
                                                51 SW 1st Ave., Room 1204
                                                Miami, FL 33130
                                                Phone: (305) 536-7285
                                                Fax: (305) 536-7360


                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing Motion has been
served on the following parties on January 30, 2020, electronically through CM/ECF, on
parties having appeared electronically in the instant matter and that a copy hereof shall
be served by U.S. Mail, postage prepaid, on parties not appearing electronically as listed
below:

Stephen C Breuer      stephen@moffa.law , atty_ellison@trustesolutions.com,
allusers@moffa.law, ecf@moffa.law, stephen@ecf.courtdrive.com

Aleksander Sorsher
900 N. Federal Highway # 306
Hallandale, FL 33309

                                                /s/ Zana M. Scarlett
                                                Zana M. Scarlett, Trial Attorney




                                            4
